Citation Nr: 1117739	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-38 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected psoriasis.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board denied this appeal in a January 2010 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2011, the parties filed a Joint Motion for Remand with the Court, which was granted in June 2011.  Thus, the case has returned to the Board for further review.

In June 2007, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board observes that the Veteran has raised a claim of service-connected arthritis, secondary to his service-connected psoriasis.  Additionally, the record raises a claim for service connection for recurrent cellulitis of the lower extremities due to the service-connected psoriasis.  These claims have not been adjudicated by the RO and are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that a disability rating greater than 10 percent is warranted for his service-connected psoriasis.  The Board previously denied this claim, but in accordance with the Joint Remand, the Board is again reviewing the record for evidence in support of a higher rating.  In order to do so, the Board has determined that another VA examination is necessary to assess the current nature and severity of the Veteran's symptoms of his service-connected psoriasis.  The rating evaluations assigned for psoriasis are dependent on the percentage of the entire body or exposed areas affected and on whether systemic therapy is required.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2010).  The Veteran was last afforded a VA examination in October 2007.  Additionally, an opinion from the examiner is necessary with respect to the Veteran's treatment, including the type of treatment prescribed and for how long. 

Further, the record reflects that the Veteran receives regular treatment at the VA medical center (VAMC) in Bay Pines.  The most recent treatment record from that facility is dated in June 2010.  Thus, all VA treatment records from the Bay Pines VAMC dated from June 2010 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran dated from June 2010 onward from the Bay Pines VAMC.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA dermatological examination in order to assess the current nature and severity of his service-connected psoriasis.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should discuss what percentage of the Veteran's body is affected by the disability, both of exposed areas only and the entire body.  

Additionally, the examiner should review the record for prescribed treatment for psoriasis and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed.  The dermatologist should also discuss whether systemic therapy was warranted at any time, but not prescribed due to conflicting health concerns.  

3. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the October 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



